Citation Nr: 0948209	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-17 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972, from November 1990 to May 1991, and from January 1997 
to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than 
Level II hearing acuity in the right ear, and Level I hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for a compensable rating 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to an October 2009 readjudication of the 
Veteran's claim, letters dated in October 2005, November 
2008, and June 2009 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded two VA examinations during the 
course of his appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran 
has not indicated that he found these examinations to be 
inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Moreover, the Board finds that the VA examinations obtained 
in this case are more than adequate, and they provide 
sufficient detail to determine the severity of the Veteran's 
bilateral hearing loss.  Finally, there is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini, 18 Vet. App. 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In various statements and during his February 2009 hearing 
before the Board, the Veteran contended that he is entitled 
to a compensable evaluation for his bilateral hearing loss.  
He alleged that he had difficulty hearing when there was 
background noise and that he had trouble understanding what 
people, particularly women, said.  He indicated that his 
hearing aids did not help him much, and that he could not 
talk on the telephone with his hearing aids.  He reported 
that he had severe communication problems at events where 
there was noise, such as at church, in meetings, and while 
listening to the radio or watching television.  He also 
stated that his hearing loss affected his employment as an 
adjudicator with the Social Security Administration, because 
he talked loud in his unit and had difficulty understanding 
his customers during telephone conversations.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
(Hz) thresholds divided by four, with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
is determined from either Table VI or Table VIa, whichever 
results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86(b). 

By a July 1972 rating decision, service connection for 
bilateral hearing loss was granted, and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.87a, Diagnostic 
Code 6297, effective January 22, 1972.  In August 1997, the 
Veteran filed a claim for a compensable evaluation for 
bilateral hearing loss.  In a March 1998 rating decision, the 
RO denied the Veteran's claim.  In August 2005, the Veteran 
filed the present claim for a compensable evaluation for 
bilateral hearing loss.  By a December 2005 rating decision, 
the RO denied entitlement to a compensable evaluation.  In 
May 2006, the Veteran filed a notice of disagreement, and in 
May 2007, he perfected his appeal.

In November 2005, the Veteran underwent a VA audiological 
examination.  The report notes the Veteran's complaints of 
bilateral hearing loss.  Specifically, he noted difficulty 
with discrimination and hearing when there was background 
noise.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
15
80
90
LEFT
15
5
10
100
95

The puretone threshold average was 56 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear, and 96 
percent in the left ear.  The examiner diagnosed right ear 
normal hearing at 500 Hz and at 2000 Hz with mild to profound 
sensorineural hearing loss at 1000 Hz and from 3000 Hz 
through 4000 Hz.  There was left ear normal hearing from 500 
Hz through 2000 Hz with a profound sensorineural hearing loss 
from 3000 Hz through 4000 Hz.  Word recognition ability was 
good for both ears.  Tympanometry revealed normal middle ear 
function for both ears.  The VA examiner concluded that the 
Veteran had severe to profound hearing loss for both ears.

A September 2005 private audiological evaluation report from 
S.Y., M.D. contains uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board 
may not interpret graphical representations of audiometric 
data).  However, the records also reflect that puretone air 
and bone conduction audiometry revealed hearing within normal 
limits at 250 Hz and 500 Hz with a mild loss in the mid-
frequencies steeply sloping to a profound high frequency 
sensorineural hearing loss bilaterally.  Speech recognition 
thresholds were obtained at 20 decibels in the right ear and 
25 decibels in the left ear.  Word discrimination was 92 
percent in the right ear and 88 percent in the left ear.  

VA treatment records from December 2005 through October 2009 
reveal complaints of and treatment for bilateral hearing 
loss.  A December 2005 treatment record notes a diagnosis of 
sensorineural hearing loss.  In January 2006, the Veteran was 
provided with a hearing aid for his right ear.  In December 
2007, the Veteran reported a history of sensorineural hearing 
loss.  The diagnosis was sensorineural hearing loss.  The 
treatment record also indicated that the Veteran had hearing 
aids.  In June 2009, the Veteran requested that VA provide 
him with hearing aids.  The Veteran reported difficulty with 
communication when there was background noise.  The Veteran 
also noted that the right ear hearing aid that he was 
provided after his test in December 2005 provided no 
functional benefit.  In July 2009, the Veteran's ears were 
washed in preparation for his upcoming audiology appointment.  
An August 2009 treatment record reveals that cerumen was 
removed from his ears.  Examination revealed puretone air 
conduction thresholds at 90 decibels in the right ear at 3000 
Hz and 4000 Hz and at 100 decibels and 85 decibels in the 
left ear.  Uncomfortable loudness levels were at 115 decibels 
at 3000 Hz and 4000 Hz in the right ear.  He reported that 
his left ear sounds were hissing sounds indicating a possibly 
dead region in that ear.  The VA physician noted that the 
current findings were consistent with previous audiological 
evaluations indicating that the Veteran may not have "aid 
able hearing loss in the left ear," but that the June 2009 
VA examination indicated a "possibly slightly better hearing 
in the left ear . . . ."  In September 2009, the Veteran was 
fit for a hearing aid in the right ear.

In June 2009, the Veteran underwent another VA audiological 
examination.  The report notes the Veteran's complaints of 
bilateral hearing loss, which was worse with background 
noise.  The Veteran stated that it affected him "rapidly and 
deeply" and that background noise made him "deaf."  He 
also indicated that he could not hear high-pitched sounds, 
such as his car breaks when they squeak.  The Veteran noted 
that he tried using a hearing aid in 2006, but that the only 
thing that it improved was allowing him to hear the clicking 
of the keyboard when he typed at his computer.  He stated 
that he had to take the hearing aid out to talk on the 
telephone.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
10
90
90
LEFT
10
5
30
90
85

The puretone threshold average was 58 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear, and 96 
percent in the left ear.  The examiner diagnosed essentially 
normal sensitivity from 250 Hz through 2000 Hz with a 
precipitous, severe sensorineural loss from 3000 Hz to 4000 
Hz bilaterally.  Word recognition was very good in each ear 
at a slightly loud presentation level.  Tympanograms showed 
normal resting pressure bilaterally.  The right tympanogram 
showed low compliance and the left tympanogram showed normal 
compliance.  An ipsilateral acoustic reflex could not be 
elicited from either ear at 1000 Hz.  The examiner noted that 
the Veteran remained able to conduct interviews in a one-on-
one basis for his work without assistance, and that he was 
able to converse over the telephone without assistance.  The 
examiner further reported that, based on the VA treatment 
records, the Veteran's hearing aid was never cleaned or 
serviced and batteries were never ordered for it.  Therefore, 
the VA examiner concluded that it was very unlikely that it 
was being utilized prior to the time that it went missing 5 
months before.  The VA examiner acknowledged that background 
noise created interference, but found that the Veteran 
functioned in many situations without hearing aids at all, 
that "he did not wish to hear the things which his hearing 
aid allowed him to hear," and that he did not pursue any 
follow-up appointments after receiving the hearing aid in 
2005.  Thus, the VA examiner concluded that it "doesn't 
appear that the impact of his hearing loss on his daily 
lifestyle parallels the impact experienced by individuals of 
higher levels of service-connection."

The Veteran's hearing loss as shown in the November 2005 VA 
audiological examination results in Level I hearing acuity in 
the right ear, and Level I hearing acuity in the left ear.  
The Veteran's hearing loss as shown in the June 2009 VA 
audiological examinations results in Level II hearing acuity 
in the right ear, and Level I hearing acuity in the left ear.  
38 C.F.R. § 4.85, Table VI.  Although the August 2009 VA 
physician reported hearing acuity levels of 90 decibels in 
the right ear at 3000 Hz and 4000 Hz and 100 decibels and 85 
decibels in the left ear, the VA physician did not provide 
the results of a complete audiological examination.  Thus, 
those results cannot be used to determine the current 
severity of the Veteran's bilateral hearing loss.  Moreover, 
the VA physician noted that the findings were consistent with 
previous audiological evaluations, although the June 2009 VA 
examination indicated a "possibly slightly better hearing in 
the left ear . . . ."

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  With a numeric designation of I 
for the right ear and I for the left ear, or with a numeric 
designation of II for the right ear and I for the left ear, 
the point of intersection on Table VII requires assignment of 
a noncompensable rating under Diagnostic Code 6100.  The 
Veteran's hearing loss also does not satisfy the 
"exceptional pattern" defined in 38 C.F.R. § 4.86.  
Accordingly, a compensable evaluation for bilateral hearing 
loss is not warranted at any time during the pertinent time 
period.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. 
App. 505. 

The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a 
VA audiologist to describe the functional effects of a 
hearing loss disability in the examination report.  Although 
the November 2005 VA examination report did not include such 
a discussion, the June 2009 VA examiner provided an adequate 
description of the functional effects of the Veteran's 
hearing loss, noting the Veteran's complaints and reporting 
information concerning the functional aspects of his 
disability.  See Martinak, 21 Vet. App. at 455.  However, 
based on the current audiometric findings, a compensable 
evaluation for bilateral hearing loss is not warranted. 

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

The Board finds that the Veteran's bilateral hearing loss 
disability picture is not so unusual or exceptional in nature 
as to render the ratings for this disorder inadequate.  The 
criteria by which the Veteran's bilateral hearing loss is 
evaluated specifically contemplate the level of impairment 
caused by that disability.  Id.  As demonstrated by the 
evidence of record, the Veteran's hearing loss disability is 
manifested by Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  When comparing this with the hearing acuity 
contemplated by the Rating Schedule, the Board finds that the 
schedular evaluations regarding the Veteran's bilateral 
hearing loss disability are not inadequate.  A compensable 
rating is provided for certain audiological findings but the 
medical evidence reflects that those findings are not present 
in this case.  Therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.85; 
see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


(CONTINUED ON NEXT PAGE)


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


